DISMISS; and Opinion Filed April 17, 2013.




                                           S In The
                                       Court of Appeals
                                Fifth District of Texas at Dallas

                                        No. 05-12-01114-CV

                                 BEST AUTO, Appellant
                                         V.
                            MERCEDES-BENZ USA, LLC, Appellee

                       On Appeal from the 416th Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 416-03713-07

                                MEMORANDUM OPINION
                        Before Justices Lang-Miers, Murphy, and Fillmore
                                   Opinion by Justice Fillmore
       By letter dated November 1, 2012, the Court informed appellant that we had been
notified by the Collin County District Clerk’s Office that the clerk’s record had not been filed
because appellant had not paid the fee for its preparation. We instructed appellant to provide us,
within ten days of the date of the letter, with either written verification that it had paid the fee or
written documentation that it is entitled to proceed without payment of costs. We cautioned
appellant that if it failed to provide the required documentation within the time specified, the
Court may dismiss the appeal.         As of today’s date, appellant has not filed a response.
Accordingly, we dismiss the appeal. See TEX. R. APP. P. 37.3(b).




                                                     /Robert M. Fillmore/
                                                     ROBERT M. FILLMORE
                                                     JUSTICE

121114F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

BEST AUTO, Appellant                                   On Appeal from the 416th Judicial District
                                                       Court, Collin County, Texas
No. 05-12-01114-CV         V.                          Trial Court Cause No. 416-03713-07.
                                                       Opinion delivered by Justice Fillmore.
MERCEDES-BENZ USA, LLC, Appellee                       Justices Lang-Miers and Murphy,
                                                       participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, MERCEDES-BENZ USA, LLC, recover its costs of this
appeal from appellant, BEST AUTO.


Judgment entered this 17th day of April, 2013.




                                                       /Robert M. Fillmore/
                                                       ROBERT M. FILLMORE
                                                       JUSTICE




                                                 –2–